Citation Nr: 0110490	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to June 26, 1997, for 
the reinstatement of a 10 percent rating for service-
connected residuals of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1944 to July 
1946 and from June 1951 to November 1951.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 10 percent rating for service-
connected residuals of a pilonidal cyst effective June 26, 
1997.  In July 2000, the veteran testified at a personal 
hearing before the undersigned member of the Board at the RO.  

The Board notes that in a May 2000 rating decision, service 
connection was denied for a cervical spine disorder, a 
thoracic spine disorder, a lumbosacral or coccygeal spine 
disorder, and hepatitis; compensation was also denied for a 
dental disorder.  These claims were denied as being not well-
grounded.  Thereafter, the RO accepted a VA Form 646 as a 
notice of disagreement and a statement of the case was 
issued.  At his July 2000 hearing, the veteran indicated that 
he was no longer interested in pursuing the claim for service 
connection for hepatitis.  Records contained in the claims 
file do not reflect that a substantive appeal has been 
received to date as to these issues; however, the time limit 
for the veteran to submit a substantive appeal as to any of 
these issues has not yet expired.  The Board notes that 
currently, pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), claims that 
were denied on a not well-grounded basis are being 
readjudicated as if the denial or dismissal had not been 
made.  As noted, in the May 2000 decision, the claims of 
service connection and compensation were denied as not well-
grounded.  The Board notes that the Act's provisions apply to 
claims filed during the period beginning on July 14, 1999, 
and ending on the date of the enactment of the Veterans 
Claims Assistance Act of 2000 on November 9, 2000 or claims 
decided after November 9, 2000, as well as to claims filed 
before then but not finally decided as of that date.  In this 
case, the issues addressed in the May 2000 rating decision 
come within the applicable time period.  Thus, the Board 
refers these issues back to the RO for readjudication 
pursuant to the Veterans Claims Assistance Act of 2000. 


FINDINGS OF FACT

1.  In an August 1946 rating decision, service connection was 
granted for residuals of a pilonidal cyst, rated as 10 
percent disabling effective July 26, 1946. 

2.  In June 1951, the veteran reentered service and forfeited 
his service connected disability payments in favor of his 
military pay.  

3.  In an August 14, 1951 letter, the veteran was notified 
that inasmuch as he had reentered active service, his award 
of disability benefits had been discontinued effective June 
28, 1951; he was further notified that upon his discharge 
from his present enlistment, he could advise the RO that he 
had been discharged and that consideration would be granted 
to the resumption of payments to him.  

4.  In February 1954, the veteran requested that his VA 
disability compensation benefits be reinstated.  

5.  An April 1954 VA examination revealed that the veteran 
had a healed scar from a pilonidal cyst and that there was no 
evidence of recurrence of that cyst.  

6.  In an April 1954 rating decision, the RO took action to 
evaluate the service-connected disorder, residuals of a 
pilonidal cyst, determining that the evidence was 
insufficient to rate the cyst from November 9, 1951 to April 
4, 1954; from April 5, 1954, the RO determined that the cyst 
was asymptomatic and a non-compensable rating was assigned.  

7.  In a subsequent April 1954 letter, the veteran was 
notified of this decision and of his procedural and appellate 
rights; that letter was sent to his address of record and was 
not returned as undeliverable.  He did not thereafter appeal 
that rating decision.  

8.  On June 26, 1997, a claim was received from the veteran 
which was considered by the RO to be a claim for an increased 
rating for service-connected pilonidal cyst.  

9.  A May 1999 examination revealed that the veteran's scar 
from his pilonidal cyst was painful. 

10.  In a July 1999 rating decision, the RO granted an 
increased rating of 10 percent for the veteran's pilonidal 
scar effective from June 26, 1997, the date of the claim for 
an increase. 


CONCLUSION OF LAW

An effective date prior to June 26, 1997, for a 10 percent 
schedular rating for the veteran's service-connected 
residuals of a pilonidal cyst is not warranted.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified of the grant of the 10 percent 
rating for his pilonidal cyst in a July 1999 rating decision.  
In a subsequent statement of the case, he was informed of the 
reasons and bases regarding the assigned effective date for 
the 10 percent rating.  

In sum, the veteran was been duly and thoroughly informed of 
the information or evidence needed to show that an earlier 
effective date is warranted in this case.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision and statement of the case 
informed the veteran of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the RO obtained records from private 
physicians who treated the veteran.  In addition, VA medical 
records were obtained.  The veteran was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  There 
is sufficient evidence of record to decide his claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran had active service from February 1944 to July 
1946.  After being discharged from his first period of 
service, the veteran applied for VA disability compensation 
benefits.  In an August 1946 rating decision, service 
connection was granted for residuals of a pilonidal cyst, 
rated as 10 percent disabling effective July 26, 1946.  It 
was noted that the service medical records showed that the 
cyst was productive of drainage at the time of the veteran's 
discharge from service. 

In July 1951, the veteran reentered service.  At that time, 
he signed a document in which he forfeited his service 
connection disability payments in favor of his military pay.  
In an August 14, 1951 letter, the veteran was notified that 
inasmuch as he had reentered active service, his award of 
disability benefits had been discontinued effective June 28, 
1951 (the day preceding his reentrance).  He was also 
notified that upon his discharge from his present enlistment, 
he could advise the RO that he had been discharged and that 
consideration would be granted to the resumption of payments 
to him.  

Thereafter, the veteran had active service until November 8, 
1951.  In January 1954, a VA hospitalization report was 
received at the RO showing treatment for hepatitis.  No 
treatment for a pilonidal cyst was shown.  Shortly 
thereafter, in February 1954, the veteran requested that his 
VA disability compensation benefits be reinstated.  On April 
5, 1954 the veteran was afforded a VA examination.  This 
examination indicated that the veteran had a healed scar from 
a pilonidal cyst and that there was no evidence of recurrence 
of that cyst.  In an April 1954 rating decision, the RO 
reinstated service connection for residuals of a pilonidal 
cyst.  The RO determined that the evidence was insufficient 
to evaluate the cyst from November 9, 1951 to April 4, 1954.  
From April 5, 1954, the RO determined that the cyst was 
asymptomatic and a non-compensable rating was assigned.  In a 
subsequent April 1954 letter, the veteran was notified of 
this decision and of his procedural and appellate rights.  He 
did not thereafter appeal that rating decision.  

On June 26, 1997, a claim was received from the veteran which 
was considered by the RO to be a claim for an increased 
rating for service-connected pilonidal cyst.  In conjunction 
with this claim, the veteran was afforded a VA examination in 
May 1999.  This examination revealed that the veteran had 
pain in the area of the scar.  Based on this examination, the 
RO granted an increased rating of 10 percent for the 
veteran's pilonidal scar effective from June 26, 1997, the 
date of the claim for an increase.  It was noted that the 
status of the veteran's scar had changed from asymptomatic to 
symptomatic. 

Currently, in correspondence of record and during a personal 
hearing before a hearing officer at the RO in February 2000 
and at a personal hearing before the undersigned member of 
the Board at the RO in July 2000, the veteran asserted that 
his original 10 percent rating for pilonidal cyst should be 
"reinstated" effective from his second discharge from 
service.  He contended that he was not notified that his 
disability rating could be reinstated after he forfeited his 
service connection pay in lieu of military pay.  Moreover, he 
maintained that his pilonidal cyst had always been painful.  

In this case, the record clearly shows that the veteran did 
forfeit his service connection pay in lieu of military pay, a 
fact the veteran does not dispute.  However, the veteran was 
notified that upon his discharge from his second period of 
service, he could request that his VA disability compensation 
benefits be reinstated.  Thus, although the veteran asserts 
that he was not notified of this information, the documentary 
record shows otherwise.  In fact, it appears clear to the 
Board that the veteran's assertions simply resulted from a 
lapse of memory after so many years.  

In addition, the record also shows that the veteran did 
eventually request that his VA disability compensation 
benefits be reinstated.  At that time, the VA examination 
showed that his pilonidal cyst and scar due to that cyst were 
asymptomatic.  As such, it was determined by VA, in an April 
1954 rating decision, that a non-compensable rating was 
warranted.  In addition, the RO determined that it could not 
rate the veteran's pilonidal cyst for the period dated from 
the time he was discharged from his second period of service 
to the time of the VA examination in April 1954 because there 
was insufficient evidence of record.  Indeed, there is no 
medical evidence of record with regard to the pilonidal cyst 
during that time period.  The veteran was notified of the 
April 1954 decision, but he did not appeal.  As such, that 
rating became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  
Thus, a rating higher than zero percent cannot be assigned 
prior to that rating decision in the absence of clear and 
unmistakable error, which has not been asserted in this case.  
38 U.S.C.A. §§ 5112, 7105; 38 C.F.R. §§ 3.104, 3.105.

Although the veteran request a "reinstatement" of the 10 
percent rating for his pilonidal cyst, he is in essence 
requesting an increased, or compensable, rating prior to June 
26, 1997 and commencing on November 9, 1951, the day after 
his discharge from his second period of active duty.  VA law 
and regulation provide that increased awards will be 
effective the date of receipt of claim or the date 
entitlement arose, whichever is later.  The effective date of 
an award of increased compensation shall be the earliest date 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise the date the claim was received.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

The current claim for a compensable rating for the veteran's 
pilonidal scar was received on June 26, 1997.  The evidence 
does not reflect that a claim was filed earlier, nor does the 
veteran so argue.  He was granted a compensable rating from 
that date.  There is no medical evidence of record dated 
within one year prior to the receipt of the veteran's 
application for a higher rating showing that the veteran's 
pilonidal cyst was symptomatic.  Although the veteran 
maintains that an effective date of November 9, 1951 is 
warranted for the 10 percent rating, there is no basis upon 
which to grant an effective date earlier than June 26, 1997 
for a 10 percent rating for the veteran's service-connected 
pilonidal cyst.


ORDER

The appeal is denied.



		
	N. R. Robin
	Member, Board of Veterans' Appeals

 

